United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3380
                       ___________________________

                               Larry W. Stephens

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Does, Lieutenant, EARU; Disciplinary Server, Varner Unit; Maurice Williams,
Major, McPherson Unit; Franklin Christopher Budnik, Deputy Warden, Cummins Unit

                           lllllllllllllllllllllDefendants

    Jeremy Andrews, Warden, EARU; James Dycus, Deputy Warden, EARU
                       (originally named as Dycus)

                     lllllllllllllllllllllDefendants - Appellees

                 Asa Hutchinson, Governor, State of Arkansas

                            lllllllllllllllllllllDefendant

       Valerie Westbrook, CO, EARU (originally named as V Westbrook)

                      lllllllllllllllllllllDefendant - Appellee

                      James Gibson, Warden, Varner Unit

                            lllllllllllllllllllllDefendant

                       Dale Reed, Deputy Director, ADC

                      lllllllllllllllllllllDefendant - Appellee
Micheal Richerson, Captain, Varner Unit; Tony McHan, Deputy Warden, Varner Max

                           lllllllllllllllllllllDefendants

       Wendy Kelley, Director, ADC (originally named as Wendy Kelly)

                      lllllllllllllllllllllDefendant - Appellee

                    Keith Waddle, Disciplinary Judge, ADC

                            lllllllllllllllllllllDefendant

 Danny Morment, Sergeant, EARU (originally named as Danny Norment); Lester
 Allen, Sergeant, EARU (originally named as Allen); Tyrone Allison, Lieutenant,
 EARU (originally named as Allison); David Knott, Major, EARU; Seccer Cole,
Sergeant, EARU (originally named as Cole); Graham, Sergeant, EARU (originally
                               named as Gork)

                     lllllllllllllllllllllDefendants - Appellees

                            Randle, Sergeant, EARU

                            lllllllllllllllllllllDefendant

       Amanda Granger, Lieutenant, EARU (originally named as Granger)

                      lllllllllllllllllllllDefendant - Appellee

   Rita Washington, Disciplinary Server, EARU; Joanna Franklin, Disciplinary
                                  Judge, ADC

                           lllllllllllllllllllllDefendants
                                   ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                  ____________

                                         -2-
                           Submitted: September 4, 2019
                            Filed: September 17, 2019
                                  ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Arkansas inmate Larry Stephens appeals following the district court’s1 adverse
judgment in his 42 U.S.C. § 1983 action. Stephens raised claims regarding exposure
to sewage floods in his cell, denial of cleaning supplies after flooding, and denial of
access to showers after flooding, as well as several unrelated claims. The district
court initially dismissed the unrelated claims without prejudice, and we find no abuse
of discretion in this dismissal, see Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir.
2008) (standard of review). The district court then granted summary judgment on
Stephens’s sewage-related claims, finding that he failed to exhaust his administrative
remedies. We have reviewed the district court’s order and we find no error.
Affirmed. See 8th Cir. R. 47B. We deny Stephens’s motion for review of the prison
video footage.
                         ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -3-